DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Response to Amendment
The amendment filed 22 September 2022 has been entered.  Claims 1, 3-4, 9-11, and 13-16 remain pending in the application.  Claims 2, 5-8, 12, and 17 are canceled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. Patent 4,856,557) in view of Benson (U.S. Patent Publication 2006/0237064).
Regarding claim 1, Watson discloses a hydraulic circuit component comprising:
a flow passage 57-14-52-48;
a first seal element 86/94/90 including a first sealing surface 88 and a second seal element 22 including a second sealing surface 56, wherein the first and the second seal elements are configured to enable at least one of the first and second seal elements to make sliding contact with the other of the first seal element and the second seal element between a first relative position (“supply position) thereof with respect to each other and a second relative position (“vent position”) thereof with respect to each other, and the flow passage extends to and opens at one of the first sealing surface and the second sealing surface (port 52 opens at planar sealing surface 56);
wherein in the first relative position of the first seal element and the second seal element with respect to each other the flow passage is blocked by one of the first seal element and the second seal element (Col. 5 ln 38-49), and
in a second relative position thereof with respect to each other, the flow passage is not blocked by either one of the first seal element and the second seal element (Col. 5 ln 50-Col. 6 ln 31), and in a third relative position thereof (seal rod 86 is moving from the supply to vent positions, the vent port will transition from fully blocked to fully unblocked, during this movement, the rod 86 will be positioned in a third position, intermediate the first and second positions, where a portion of the flow path is blocked and the remaining portion of the port will be unblocked by the first sealing surface 88), a portion of the opening of the flow passage is partially blocked by one of the first seal element and the second seal element and simultaneously another portion of the flow passage is not blocked by either of the first seal element and the second seal element; and 
wherein the first seal element comprises a first body 86 and a first seal surface portion 88 attached to the first body, and the second seal element comprises a second body 22 and a second seal surface 56 portion attached to the second body (FIG. 1-3; Col. 3 ln 46-Col. 6 ln 31). 
Watson is silent regarding at least one of the first sealing surfaces and the second sealing surfaces component comprise a non-metallic crystalline material consisting of one of ruby and sapphire, wherein the first surface and second surface are configured such that the force required to cause one of the first and second sealing surfaces to start sliding with respect to the other of the first and second sealing surfaces is no more than one-half the force required to initiate relative sliding motion between contacting metallic to metallic sealing surface, and the first seal surface portion comprising the non-metallic crystalline material, the second seal surface portion comprising the non-metallic crystalline material.
However, Benson teaches using metal or non-metal seating surfaces, with one of the first and second sealing surfaces being made of sapphire (Paragraph 4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Watson by making the first and second seal surface portions out of a non-metallic crystalline material, one sealing surface being made of sapphire, as taught by Benson, for the purpose of avoiding chemical degradation from the particular fluid being controlled by the valve assembly, and/or degradation due to temperatures and pressures.
Additionally, configuring the sealing surfaces such that the force required to cause one of the first and second sealing surfaces to start sliding with respect to the other of the first and second sealing surfaces is no more than one-half the force required to initiate relative sliding motion between contacting metallic to metallic sealing surface is a naturally occurring relationship that would be easily achieved by one of ordinary skill in the art through routine experimentation.  As this limitation does not provide any structural limitation, the limitation is not given patentable weight.
Regarding claim 3, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Watson/Benson further teaches both the first sealing surface and the second sealing surface comprise at least one of ruby and sapphire (Benson Paragraph 4-5).
Regarding claim 4, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Watson further discloses at least one of the first sealing surface (88) and the second sealing surface is on an insert 86 positioned in a respective one of the first seal element and the second seal element (FIG. 2; Col. 4 ln 66-Col. 5 ln 3).
Regarding claim 9, Watson, as modified above,  discloses the claimed invention substantially as claimed, as set forth above from claim 4,  Watson lacks, but Benson teaches: the insert consists of one of single crystal ruby and single crystal sapphire (paragraph 0027, provided for the purpose of making the seat a rigid impervious non metal material, for example, highly rigid and smooth reciprocal sealing action across the seat; Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to further modify Watson as taught in Benson to include that the insert consist of a single crystal sapphire as taught in Benson,  for the purpose of making the seat a rigid impervious non metal material, for example, highly rigid and smooth reciprocal sealing action across the seat, and especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 10 Watson discloses a hydraulic circuit component comprising:
a flow passage 57-14-52-48; and
a sliding sealing interface comprising:
at least one component 86/94/90 having a first surface 88 and a second component 22 having a second surface 56, the first surface of the first component and the second surface of the second component facing one another and thereby forming a sliding interface, and the flow passage opens at one of the first surface and the second surface (port 52 opens at planar sealing surface 56), and at least one of the first surface and the second surface configured to move with respect to the other of the first surface and the second surface between a first position (“supply position”) whereby the flow passage is blocked by one of the first surface and the second surface and a second position (“vent position”) whereby the flow passage is not blocked by either of the first surface and the second surface, and a third position (seal rod 86 is moving from the supply to vent positions, the vent port will transition from fully blocked to fully unblocked, during this movement, the rod 86 will be positioned in a third position, intermediate the first and second positions, where a portion of the flow path is blocked and the remaining portion of the port will be unblocked by the first sealing surface 88) intermediate of the first position and the second position wherein a first portion of the flow passage opening is blocked by one of the first surface and the second surface, and a second portion of the flow passage is not blocked by either of the first surface and the second surface, while maintaining contact between at least portions of the first and second surfaces during the movement thereof between the first and second positions (Col. 5 ln 50-Col. 6 ln 31) (FIG. 1-3; Col. 3 ln 46-Col. 6 ln 31). 
Watson is silent regarding the crystalline first surface and the second surface configured to provide when in contact with each other and stationary, less resistance to initiating relative sliding motion therebetween than a carbide to carbine sliding interface of the same configuration, and wherein at least one of the first surface of the first component and the second surface of the second component consists of a non-metallic single crystal.
However, Benson teaches using metal or non-metal seating surfaces, with one of the first and second sealing surfaces being made of sapphire which is a non-metallic single crystalline structure (Paragraph 4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Watson by making the first and second seal surface portions out of a non-metallic single crystalline material, therefore, one sealing surface being made of sapphire, as taught by Benson, for the purpose of avoiding chemical degradation from the particular fluid being controlled by the valve assembly, and/or degradation due to temperatures and pressures.
Additionally, configuring the sealing surfaces such that less resistance is necessary to initiating relative sliding motion therebetween than a carbide to carbine sliding interface of the same configuration is a naturally occurring relationship that would be easily achieved by one of ordinary skill in the art through routine experimentation.  As this limitation does not provide any structural limitation, the limitation is not given patentable weight.
Regarding claim 11, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Watson further discloses the first surface and the second surface are flat surfaces, and the flow passage opens into one of the first surface and the second surface (FIG. 2).
Regarding claim 13, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Watson/Benson further teaches the second surface consists of the non-metallic single crystal (sapphire) (Benson Paragraph 4-5).
Regarding claim 14, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Watson/Benson further teaches the first component includes an insert 86 therein, and the insert consists of the non-metallic single crystal (Benson Paragraph 4-5).
Regarding claim 16, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Watson/Benson further teaches the non-metallic single crystal comprises sapphire (Benson Paragraph 4, 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Benson, in further view of Stampfli (CH469928).
Regarding claim 15, Watson, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Watson/Benson is silent regarding the non-metallic single crystal comprises ruby.
However, Stampfli teaches using a hard layer of ruby within the valve member to help seal the valve closed (Abstract; FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Watson by making at least one crystalline surfaces comprised of ruby, as taught by Stampfli, for the purpose of assisting the closure of the device and dampening the shock felt by the device when closing the nozzle.

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art references and the present application are meant for operation in different fields and therefore the teachings of Benson do not apply to the disclosure of Watson.  This argument is not persuasive.  The prior art references are within the field of valves.  Furthermore, the sliding relationship between the flow passage and the valve member does not preclude one of ordinary skill in the art to understand the benefits of making the surfaces of the valve be a single crystalline structure for the added benefit of avoiding chemical degradation from the particular fluid being controlled by the valve assembly, and/or degradation due to temperatures and pressures.  Applicant’s “pressure and temperature agnostic” argument are not persuasive.  The added benefit of extending the life expectancy of the elements by making them out of a particular material is a known benefit and therefore proper to modify Watson with the teachings of Benson.
Applicant’s statement that Watson and Benson do not anticipate the unexpected results of using a single crystal crystalline material has no weight.  Devoid of applicant providing an affidavit stating the results are unforeseen or unforeseeable, the results are presumed to be known.  Furthermore, even if the result is unexpected, it is routine and therefore obvious for one to one of ordinary skill in the art to test a variety of different materials to determine the material with the best properties for the application.  Therefore, modifying a valve by changing the material used to manufacture a component of said valve is an obvious modification absent some proof that the material used results in an unexpected result.
The prior art teaches using sapphire to construct the sealing surfaces of the valve.  Benson is silent regarding the structure of the sapphire.  Accordingly, by interpreting the prior art under the scope of the broadest reasonable interpretation, it is understood that a single crystalline version of sapphire can be implemented.  Accordingly, applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753